

SETTLEMENT AGREEMENT AND GENERAL RELEASE


This Settlement Agreement and General Release (“Agreement”) is entered into as
of November 6, 2006, by and between MAJ Industries LLC, formerly known as
Miavita LLC (“Seller”) and Matria Healthcare, Inc. (“Matria”) (collectively
referred to as “the Parties”).
WHEREAS, on March 9, 2005, Seller and Matria entered into an Asset Purchase
Agreement regarding the purchase and sale of Seller’s Assets to Matria (the
“Purchase Agreement”);
WHEREAS, the Purchase Agreement requires Matria to make annual “Mile Stone
Payments” to Seller through the period ending June 30, 2012, to be calculated in
accordance with the terms and conditions set out in Sections 2.4 and 2.5 of the
Purchase Agreement;
WHEREAS, on July 6, 2006, counsel for Seller sent a Mile Stone Objection Notice
to the General Counsel of Matria objecting to the Mile Stone Statement for
Period 1;
WHEREAS, the Parties, on the terms and conditions contained herein, desire to
compromise and settle all of the claims and disputes between them, including,
without limitation, those outlined in the Mile Stone Objection Notice;
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the Parties, intending to be legally bound, agree as follows:
I. CONSIDERATION
A. Future Mile Stone Payments: In lieu of any further Mile Stone Payments under
Section 2.4(b)(ii) of the Purchase Agreement, Seller shall be entitled to Mile
Stone Payments equal to 3.575 times the Net Revenue derived from New Customers
during Period 2. A “New Customer” shall mean any of the companies included upon
the list attached as Exhibit A to this Agreement or any other company to which
the Parties mutually agree upon in writing in the

 
1

--------------------------------------------------------------------------------

 



future. Payments made pursuant to this Section I.A. shall be included in the
calculation of the Mile Stone Payment Cap. The information required to be
delivered to the Seller on May 15, 2007 pursuant to Section 2.5(a)(i) of the
Purchase Agreement shall include only a calculation of Net Revenue from New
Customers, Ancillary Revenue and the applicable Mile Stone Payment, if any,
together with a certificate of a duly authorized officer of Matria certifying
the foregoing.
B. Payment: For and in consideration of the agreements and covenants of the
Parties as set forth herein, and conditioned upon Matria receiving actual
payments of not less than FIVE HUNDRED THOUSAND 0/100 DOLLARS ($500,000.00) from
New Customers on or before May 1, 2007, Matria will pay the sum of TWENTY
MILLION 0/100 DOLLARS ($20,000,000.00) (the “Payment”) to Seller on or before
May 1, 2007. Subject to the terms and conditions set forth herein, such Payment
shall be made consistent with the wiring instructions that Seller communicates
in writing to Matria on or before the date on which this Agreement is executed.
At the election of Matria, up to one-half (1/2) of the Payment may be made in
Matria Common Stock valued at the Closing Stock Price on May 1, 2007. Any shares
of Matria Common Stock issued pursuant to the preceding sentence (the “Payment
Shares”) will be issued pursuant to an exemption from registration available
under the Securities Act and will therefore be deemed “restricted securities” as
such term is defined in the rules promulgated under the Securities Act. In
connection with the potential issuance of Payment Shares, Seller hereby
reaffirms the representations contained in Section 4.35 of the Purchase
Agreement.
Within thirty (30) days of the issuance of any Payment Shares, Matria shall file
a shelf registration statement with the SEC covering the resale of the Payment
Shares and Matria shall use its best efforts to cause such shelf registration
statement to become effective as soon as
 

 
2

--------------------------------------------------------------------------------

 



 
practicable following the filing thereof, and to use its best efforts to keep
the shelf registration statement effective until the earlier of (i) all Payment
Shares registered pursuant to such registration statement having been sold
pursuant thereto, or (ii) the expiration of the holding period with respect to
such Payment Shares under Rule 144(k) under the Securities Act, or any successor
provision. Matria shall have the right to suspend the use of such registration
statement by Seller in the event Matria determines such suspension is necessary
as a result of pending corporate developments, filings with the SEC or similar
events; provided, that any such suspension period shall not (i) exceed thirty
days (30) in any three-month period; or (ii) an aggregate of ninety (90) days
for any twelve (12) month-period. In connection with the registration of the
Payment Shares, Matria shall (i) pay all expenses of the shelf registration
statement, (ii) as reasonably required by Seller, provide Seller with copies of
the prospectus relating to such registration statement, (iii) notify Seller when
the registration statement has become effective and of any suspension thereof,
and (iv) take all other reasonable actions as are necessary to permit
unrestricted resales of the Payment Shares by Seller.
 
Seller hereby agrees that its rights to receive the Payment shall be in all
respects subordinate and subject in right of payment to the payment of any and
all indebtedness of Matria, whether outstanding on the date hereof or hereafter
incurred, created or assumed, which is owed to any creditor under the Credit
Agreement (currently, that certain Credit Agreement dated January 19, 2006, by
and among Matria, certain domestic subsidiaries as guarantors, and Bank of
America, N.A.). Seller agrees to take any and all further actions, and to
execute any and all further agreements, instruments and other documents, as are
reasonably requested by Matria or
 

 
3

--------------------------------------------------------------------------------

 



 
Matria’s applicable lenders in order to further evidence, clarify or give effect
to the foregoing subordination provisions.
 
 
In the event Matria is prohibited under the Credit Agreement as a result of the
subordination contemplated by this Section I.B from making the Payment to Seller
when due hereunder, such Payment shall bear interest from the due date at a rate
per annum (on the basis of a 365-day year) equal to the Prime Rate on the due
date plus one percent (1%); provided, however, that, to the extent the Payment
remains unpaid, the rate of interest payable on the Payment shall be increased
by one half of one percent (.5%) on each anniversary of the applicable due date
(i.e. on the first anniversary of the due date, the rate of interest would
increase to the Prime Rate plus one and one-half percent (1.5%).
 
Matria’s obligations under this Section I.B. are in lieu of all Mile Stone
Payments under Section 2.4(b) of the Purchase Agreement that have not been paid
to date other than as expressly provided in Section I.A. above. Payments made
pursuant to this Section I.B. shall be included in the calculation of the Mile
Stone Payment Cap.
C. Termination of Matria’s Obligation to Keep Business Intact as a Separate
Business: As of the effective date of this Settlement Agreement, Matria’s
obligation to keep the Business intact as a separate business unit, pursuant to
Section 2.4(h) of the Purchase Agreement, is null and void. Matria will have
sole discretion in determining whether the Business will be maintained as a
separate business or integrated with Matria’s other businesses. Seller
acknowledges and agrees that Matria has no obligation of any kind to facilitate
or maximize any further Mile Stone Payments under the Purchase Agreement.
Without limiting the generality of the foregoing, Matria shall have no liability
to Seller of any kind for failure to

 
4

--------------------------------------------------------------------------------

 



pursue, accept, timely implement or fulfill its obligations to any New Customer
or proposed New Customer or for failure to pursue, accept, timely implement or
fulfill its obligations under any Designated Contract or proposed Designated
Contract, provided that if Matria does not receive actual payments of not less
than FIVE HUNDRED THOUSAND 00/100 DOLLARS ($500,000.00) due to Matria’s
negligent failure to act or bad faith, said condition in Section I.B. above to
the payment of the sum of TWENTY MILLION 00/100 DOLLARS ($20,000,000.00) shall
be deemed to have been satisfied as of May 1, 2007.
II. RELEASE
A. Seller Release: Seller, for and on behalf of itself, and each of its past,
present and future employers, parents, subsidiaries, affiliates, divisions,
predecessors, successors, assigns, agents, employees, officers, directors,
insurers, reinsurers, related entities, and all persons acting by, through, or
in concert with any of the foregoing (the “Seller Releasing Parties”), does
hereby fully, finally, and forever release and discharge Matria and each of its
past, present, and future employers, parents, subsidiaries, affiliates,
divisions, predecessors, successors, assigns, agents, employees, officers,
directors, insurers, reinsurers, related entities, and all persons acting by,
through, or in concert with any of the foregoing from any and all actions,
claims, suits, damages, debts, judgments, levies, executions or liabilities, of
any kind or character, whether now known or unknown, asserted or unasserted,
liquidated or unliquidated, fixed or contingent, legal or equitable, direct or
indirect, which Seller or any of the Seller Releasing Parties has or may have in
the future arising out of the actions and claims outlined in the Mile Stone
Objection Notice or related in any way to the Mile Stone Payment for Period 1
(the “Seller Released Claims”). The fulfillment of Matria’s obligations in
Section I.B. is an

 
5

--------------------------------------------------------------------------------

 



express condition subsequent to the effectiveness of this Release, and if such
obligations are not fulfilled,, this Release shall be null and void.
B. Matria Release: Matria, for and on behalf of itself, and its past, present,
and future employers, parents, subsidiaries, affiliates, divisions,
predecessors, successors, assigns, agents, employees, officers, directors,
insurers, reinsurers, related entities, and all persons acting by, through, or
in concert with any of the foregoing (the “Matria Releasing Parties”) does
hereby fully, finally, and forever release and discharge Seller and all of its
past, present and future employers, parents, subsidiaries, affiliates,
divisions, predecessors, successors, assigns, agents, employees, officers,
directors, insurers, reinsurers, related entities, and all persons acting by,
through, or in concert with any of the foregoing from any and all actions,
claims, suits, damages, debts, judgments, levies, executions or liabilities, of
any kind or character, whether now known or unknown, asserted or unasserted,
liquidated or unliquidated, fixed or contingent, legal or equitable, direct or
indirect, which Matria or any of the Matria Releasing Parties has or may have in
the future arising out of the actions and claims outlined in the Mile Stone
Objection Notice or related in any way to the Mile Stone Payment for Period 1
(the “Matria Released Claims”).
C. Releases Include Unknown Claims:
(1) The Parties understand and agree that both the Seller Released Claims and
Matria Released Claims are intended to and do include any and all claims of
every nature and kind whatsoever (whether known, unknown, suspected, or
unsuspected) which the Parties have, had or may have in the future, individually
or collectively.
(2) The Parties further acknowledge that they may hereafter discover facts
different from or in addition to those which they now know or believe to be true
with respect to the Seller

 
6

--------------------------------------------------------------------------------

 



Released Claims and Matria Released Claims and agree that, in such event, this
Agreement shall nevertheless be and remain effective in all respects,
notwithstanding such different or additional facts, or the discovery thereof.
III. COVENANT NOT TO SUE
A. Each of the Parties to this Agreement hereby mutually covenants that it will
not sue, sue further, or otherwise litigate in any way against any person or
entity released by this Agreement with respect to any of the Seller Released
Claims or Matria Released Claims.
B. The Parties represent and acknowledge (i) that they and their attorneys have
conducted whatever investigation was deemed necessary to ascertain all facts and
matter related to this Agreement; (ii) that they have consulted with and
received advice from legal counsel concerning this Agreement; and (iii) that
they are not relying in any way on any statement or representation by the
opposing Party or opposing Party’s counsel, except as expressly stated herein,
in reaching their decision to enter into this Agreement.
IV. CONSTRUCTION:  This Agreement shall be construed without regard to the Party
or Parties responsible for its preparation and shall be deemed as prepared
jointly by both Parties hereto. Any ambiguity or uncertainty existing herein
shall not be interpreted or construed against either Party on the basis that the
Party drafted this Agreement.
V. NO ADMISSION OF LIABILITY: The Parties hereby acknowledge that this Agreement
and the mutual releases contained herein effect the settlement of disputed and
contested claims and nothing herein shall be construed as an admission of
liability on the part of any Party. Neither this Agreement, nor any discussions
or negotiations leading to it, shall be

 
7

--------------------------------------------------------------------------------

 



admissible for any purpose in any matter, except that this Agreement shall be
admissible as necessary to enforce its terms.
VI. ATTORNEYS’ FEES: The Parties hereto agree that each will be solely
responsible for its own attorney’s fees and costs incurred in connection with
this dispute, including all costs associated with performing each party’s duties
and obligations under this Agreement.
VII. NON-ASSIGNMENT: The Parties represent that they have not assigned, sold or
transferred any of the claims described in Section II of this Agreement.
VIII. CHOICE OF LAW:
A. This Settlement Agreement and General Release shall be governed by the laws
of the State of Georgia without regard to its principles of conflicts of laws or
the conflicts of laws principles of the forum in which any party seeks
enforcement.
B. If any provision of this Agreement should for any reason be held violative of
any applicable law, governmental rule or regulation, or if any provision should
ever be held to be unenforceable or invalid, then the invalidity of any such
specific provision herein shall not be contended or held to invalidate the
remaining provisions of this Agreement. Such other provisions and the entirety
of this Agreement absent the provision(s) held to be unenforceable shall remain
in full force and effect unless the removal of such unenforceable provision(s)
destroys the legitimate purpose of this Agreement, in which event the Agreement
shall be null and void.
IX. ENTIRE AGREEMENT: The Parties acknowledge that this Agreement constitutes
the sole and entire agreement of the Parties with respect to the subject matter
hereof, superseding any and all prior or contemporaneous agreements,
discussions, or representations, whether oral

 
8

--------------------------------------------------------------------------------

 



or written, and further acknowledge that this Agreement cannot be varied or
amended except by the written consent of the Parties hereto. All capitalized
terms used herein and not otherwise defined herein shall have the meaning
assigned to such term in the Purchase Agreement.
X. NO REPRESENTATIONS: The Parties acknowledge that no representations,
promises, inducements, or warranties, other than those expressly set forth
herein, have been made to induce the execution of this Agreement, and the
Parties acknowledge that they have not executed this Agreement in reliance upon
any promise, representation, inducement, or warranty not contained herein.
XI. NO MODIFICATION OR WAIVER: This Agreement may not be modified except in a
writing signed by all of the Parties. Any of the terms or conditions of this
Agreement may be waived in writing at any time by the Party entitled to the
benefits thereof, but only as to that Party. No waiver of any of the provisions
of this Agreement shall be deemed to or shall constitute a waiver of any other
provision hereof.
XII. SUCCESSORS AND ASSIGNS: This Agreement shall inure to the benefit of and be
binding on each of the Parties’ parent and affiliated companies, successors,
assigns, heirs, administrators, representatives and trustees. Without the prior
written consent of the other Parties, no Party hereto may assign its rights,
duties or obligations hereunder to any other person or entity. No Party may
assert that another Party’s conduct operates to waive the requirement of a
writing in this Paragraph.
XIII. WARRANTY OF CAPACITY: The Parties each hereby warrant and represent that
the person signing this Agreement on their behalf has full authority to do so
and that this Agreement is binding on them, and is fully enforceable in
accordance with its terms. The Parties further

 
9

--------------------------------------------------------------------------------

 



warrant and represent that they are the only person, firm, or entity having any
interest in the claims released herein and that they have not assigned, sold,
transferred, or purported to assign, sell, or transfer any claim, complaint,
demand, action, suit, or cause of action relating in any way to the matters
released in herein. The Parties agree that the warranties and representations
set forth in this Paragraph are material to this Agreement.
XIV. EFFECTIVE ONLY UPON EXECUTION BY ALL: This Agreement shall become effective
only upon the due and proper execution of this Agreement and delivery thereof by
the Parties hereto.
XV. COUNTERPARTS: The Parties may execute this Agreement in counterparts. A
facsimile counterpart shall be binding as an original.
XVI. EFFECTIVE DATE: This Agreement, once executed by the Parties, shall be
deemed effective as of the date referenced in the preamble on page 1 hereof.
IN WITNESS WHEREOF, the Parties have executed this Settlement Agreement and
General Release. 


Dated: November 6, 2006.


MAJ INDUSTRIES LLC    MATRIA HEALTHCARE, INC.




By:___________________________   By:__________________________
Ralph Finerman
Secretary     Its:__________________________





 
10

--------------------------------------------------------------------------------

 

EXHIBIT A


24 HOUR FITNESS
 
AARP
 
ACTIVISION
 
AIG
 
ALLSTATE
 
AMC THEATRES
 
AMERICAN FINANCIAL
 
APOLLO /UNIVERISTY OF PHOENIX
 
APOLLO MANAGEMENT
 
ARAMARK
 
BARNES & NOBLE
 
BEAR STEARNS
 
BLACKROCK
 
BLACKSTONE
 
BROADCOM
 
CABLEVISION
 
CASTLE AND COOK
 
CBS
 
CINTAS
 
CITY NATIONAL BANK
 
CLARK COUNTY SCHOOL DISTRICT
 
COMCAST
 
COSTCO
 
COUNTRYWIDE FINANCIAL
 
CREDIT SUISSE
 
DANAHER
 
DEUTSCHE BANK
 
DISNEY
 
DOLE FOODS
 
ERNEST & YOUNG
 
FIDELITY
 
FRANKLIN TEMPLETON
 
FTI CONSULTING
 
GNC
 
GOLDMAN SACHS
 
GUARDSMARK
 
GUGGENHEIM
 
HARRAH'S
 
HERTIGAGE HEALTH NETWORK
 
HILTON
INCREMENTAL CHANGE*
HOME DEPOT
 
HOUGHTON MIFFLIN
 
HYATT HOTELS
 
INTERACTIVE CORP
 
JEFFERIES
 
K12
 
KB HOMES
 


 
11

--------------------------------------------------------------------------------

 



KLC
INCREMENTAL CHANGE*
LA CITY
 
LA COUNTY
 
LAS VEGAS SANDS
 
LATHAN WATKINS
 
LEHMAN
 
LEONARD GREEN
 
LEUCADIA NATIONAL
 
LIBRA
 
MDC HOLDINGS
 
MELLON BANK
 
MERRILL LYNCH
 
MID OCEAN
 
MORGAN STANLEY
 
NEW YORK LIFE
 
NEWSCORP
 
NIKE, INC
 
NYC SCHOOL DISTRICT
 
OAKTREE CAPITAL
 
OCCIDENTAL PETROLEUM
 
ORACLE
 
PHILADELPHIA HEALTH CARE TRUST
 
PRINCIPAL GROUP
 
PROGRESSIVE INSURANCE
 
PRUDENTIAL
 
ROBERT HALF
 
ROLL INTERNATIONAL
INCREMENTAL CHANGE*
SAFEWAY
 
SALESFORCE.COM
 
SIMON PROPERTY GROUP
 
SLM
 
SONY
 
STAPLES
 
STARWOOD
 
TEXAS PACIFIC
 
TH LEE
 
THOR INDUSTRIES
 
TIME WARNER
 
TOYS R US
 
TRIARC/ARBY'S
 
TRUST CO OF THE WEST
 
TURNER BROADCASTING
 
UBS
 
VIACOM
 
VISTAGE INTERNATIONAL
 
WARNER MUSIC
 
WEBMD
 
WELLS FARGO
 


 
12

--------------------------------------------------------------------------------

 



WYNN RESORTS
 
YAHOO
 
YUCAIPA/FOOD FOR LESS
 
ZENITH NATIONAL
         
* INCREMENTAL CHANGE MEANS ANY NEW BUSINESS SEPARATE AND APART FROM ANY EXISTING
BUSINESS MATRIA DOES WITH SAID COMPANY
                     



 
 
 
 
13

--------------------------------------------------------------------------------

 